Name: Commission Regulation (EC) No 1796/2002 of 9 October 2002 amending Regulation (EC) No 1491/2002 laying down detailed rules for the application of the specific measures for wine in the outermost regions introduced by Council Regulations (EC) No 1453/2001 and (EC) No 1454/2001
 Type: Regulation
 Subject Matter: beverages and sugar;  regions of EU Member States;  economic policy;  agricultural policy;  regions and regional policy;  agricultural activity
 Date Published: nan

 Avis juridique important|32002R1796Commission Regulation (EC) No 1796/2002 of 9 October 2002 amending Regulation (EC) No 1491/2002 laying down detailed rules for the application of the specific measures for wine in the outermost regions introduced by Council Regulations (EC) No 1453/2001 and (EC) No 1454/2001 Official Journal L 272 , 10/10/2002 P. 0019 - 0019Commission Regulation (EC) No 1796/2002of 9 October 2002amending Regulation (EC) No 1491/2002 laying down detailed rules for the application of the specific measures for wine in the outermost regions introduced by Council Regulations (EC) No 1453/2001 and (EC) No 1454/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/1992 (Poseima)(1), and in particular Article 34 thereof,Whereas:(1) Article 31 of Regulation (EC) No 1453/2001 introduced a new aid for the ageing of Azores "verdelho" wine.(2) Article 11(1) of Commission Regulation (EC) No 1491/2002(2) stipulates that applications for this aid must be lodged with the competent bodies by 30 September 2002.(3) So that the Portuguese authorities can adopt the domestic administrative decisions needed to administer the aid scheme, the Portuguese request to postpone the above deadline to 15 November 2002 should be acceded to as an exceptional measure for the wine year 2001/02 alone.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Article 11(1) of Regulation (EC) No 1491/2002 is replaced by the following: "1. In respect of the wine year 2001/02, applications for the aid referred to in Article 2 shall be submitted to the competent bodies no later than 30 September 2002, while applications for the aid referred to in Article 4 shall be submitted no later than 15 November 2002."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 26.(2) OJ L 224, 21.8.2002, p. 49.